DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Brown on 9/8/2022.

The application has been amended as follows:
With regard to claim 5: In lines 2-3, replace “the heated water flash tank” with --the hot water flash tank--.
With regard to claim 19: In lines 2-3, replace “the flash tank hot water” with --water from said ethanol plant--.

Allowable Subject Matter
Claims 1, 2, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a regenerative vapor energy recovery system for an ethanol plant (i.e. a regenerative vapor energy recovery system integrated into an ethanol plant).
The closest prior art references of record are Knight et al. (US 2017/0227287) and Knight et al. (US 2018/0031227), both of which teach regenerative vapor energy recovery systems for ethanol plants, said system being very similar in scope to that of Applicant’s claims.
However, neither Knight et al. reference teaches or fairly suggests a system wherein the “hot water flash tank is in fluid communication with said ethanol plant to receive rectifier bottoms from said ethanol plant”, as is required by claim 1. There is no prior art reference of record which cures this deficiency of the knight et al. references.
Therefore, claim 11 and its dependents are novel and non-obvious over the prior art of record.
Independent claim 13 is drawn to a regenerative vapor energy recovery system for an ethanol plant (i.e. a regenerative vapor energy recovery system integrated into an ethanol plant).
The closest prior art references of record are Knight et al. (US 2017/0227287) and Knight et al. (US 2018/0031227), both of which teach regenerative vapor energy recovery systems for ethanol plants, said system being very similar in scope to that of Applicant’s claims.
However, neither Knight et al. reference teaches or fairly suggests a system wherein the “hot water flash tank is configured to receive rectifier bottoms from said ethanol plant”, as is required by claim 13. There is no prior art reference of record which cures this deficiency of the knight et al. references.
Therefore, claim 13 and its dependents are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772